Citation Nr: 0924361	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
May 2007 for additional development.


FINDINGS OF FACT

1.  A June 1984 rating decision denied the Veteran's claim of 
entitlement to service connection for a low back disorder.

2.  Evidence associated with the claims file since the June 
1984 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for a low back disorder.


CONCLUSION OF LAW

The evidence received since the June 1984 rating decision is 
not new and material, and therefore, the claim of entitlement 
to service connection for a low back disorder is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in April 2004 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in March 
2006 and May 2007, after which the claim was readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the Veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
associated with the claims file.  Although the Veteran was 
not examined for the purpose of addressing his claim to 
reopen the issue of entitlement to service connection for a 
low back disorder, VA is not required to provide such an 
examination for a claim to reopen a finally decided decision.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Unappealed rating decisions in September 1971 and June 1984 
denied the Veteran's claim of entitlement to service 
connection for a low back disorder.  The June 1984 rating 
decision denied the claim on the basis that there was no 
medical evidence of record which showed a relationship 
between the Veteran's back disorder and military service.  
The relevant evidence of record at the time of the June 1984 
rating decision consisted of the Veteran's service treatment 
records, an August 1971 VA medical examination report, and 
private medical records dated in December 1983 and April 
1984.
 
The Veteran did not file a notice of disagreement after the 
June 1984 rating decision.  Therefore, the June 1984 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In March 2004, a claim to reopen the issue of entitlement to 
service connection for a low back disorder was received.  
Evidence of record received since the June 1984 rating 
decision includes the Veteran's service personnel records, 
private medical records dated from September 2000 to December 
2005, VA medical records dated from March 2003 to June 2003, 
and an October 2004 statement from the Veteran.  All of the 
evidence received since the June 1984 rating decision is 
"new" in that it was not of record at the time of the June 
1984 decision.  However, none of the new evidence is material 
as it does not provide medical evidence relating the 
Veteran's currently diagnosed low back disorder to military 
service.

While the Veteran's service personnel records are new, they 
do not mention any low back disorder or the incidents in 
which the Veteran claims he injured his low back.  
Accordingly, they are not relevant to the claim on appeal and 
thus are not sufficient by themselves to warrant a reopening 
of the Veteran's claim.  38 C.F.R. § 3.159(c)(1).  As for the 
other new evidence, several of the private medical records 
include etiological statements relating to the Veteran's low 
back disorder.  However, these etiological statements related 
the disorder to a post-service injury, not military service.  
A November 2000 private medical report stated that the 
Veteran had injured his leg at work in September 2000.  After 
physical examination, the diagnosis was left L3-4 
extraforaminal disc herniation "as a direct result of his 
work injury" in September 2000.  Similarly, a September 2001 
private medical report stated that the Veteran's back 
symptoms were "a result of the work related injury."  As 
such, there is no new medical evidence which relates the 
Veteran's currently diagnosed low back disorder to military 
service.  Accordingly, the evidence received since the June 
1984 rating decision does not raise a reasonable possibility 
of substantiating the Veteran's claim.

Since the additional evidence received since the June 1984 
rating decision is not material and does not raise a 
reasonable possibility of substantiating the Veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for a low back disorder.  As new and material 
evidence to reopen the finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


